                                           Case 3:19-cv-03977-HSG Document 6 Filed 07/11/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAYJOY, INC.,                                      Case No. 19-cv-03977-HSG
                                                        Plaintiff,
                                   8
                                                                                            ORDER REGARDING EX PARTE
                                                 v.                                         MOTION FOR TEMPORARY
                                   9
                                                                                            RESTRAINING ORDER
                                  10     KENNETH T. CUCCINELLI,
                                                                                            Re: Dkt. No. 2
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 11, 2019, Plaintiff PayJoy, Inc. moved ex parte for entry of a temporary

                                  14   restraining order (“TRO”). See Dkt. No. 2. If Defendant opposes the relief sought by Plaintiff, the

                                  15   Court DIRECTS it to file a response with this Court by no later than 3:00 p.m. PST on Monday,

                                  16   July 15, 2019. The Court will notify the parties if a hearing will be held.

                                  17          Plaintiff is directed to serve this order on Defendant by no later than 12:00 noon PST on

                                  18   July 12, 2019. Plaintiff is directed to email this order immediately upon receipt to Defendant at

                                  19   any known email addresses. Plaintiff also must hand deliver this order with the civil process clerk

                                  20   for the U.S. Attorney for the Northern District of California, in accordance with service

                                  21   requirements as set forth in the Federal Rules of Civil Procedure.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 7/11/2019

                                  24

                                  25
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  26                                                                United States District Judge
                                  27

                                  28
